UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                           Plaintiff,

                                                              DECISION AND ORDER
              v.                                                  18-CR-17-A

JOHN E. KIDD,

                           Defendant.


        This case was referred to Magistrate Judge Michael J. Roemer pursuant to 28

U.S.C. § 636(b)(1) for the conduct of pretrial proceedings. On July 22, 2019, the

Magistrate Judge filed a Report, Recommendation and Order (Dkt. No. 46) that

recommends that defendant Kidd’s motions to suppress and to dismiss be denied, and

that denied the defendant’s motion for a bill of particulars. The defendant filed

objections to the recommendations and appealed the order. Dkt. No. 47. The United

States filed responses. Dkt. No. 49. The Court heard oral argument on September 17,

2019.

        Pursuant to 28 U.S.C. §636(b)(1), the Court must make a de novo determination

of those portions of a report and recommendation to which objections have been made.

After reviewing the submissions of the parties, having heard oral argument, and upon

de novo review, it is hereby

        ORDERED that the motions to suppress and dismiss of defendant Kidd are

denied for the reasons stated in the Report, Recommendation and Order. Dkt. No. 46.

The Court has considered the defendant's objections and finds them to be without
merit, and it is

       ORDERED that defendant Kidd’s appeal of the denial of his motion for a bill of

particulars is denied. That denial by the Magistrate Judge was neither clearly

erroneous nor contrary to law. It is further

       ORDERED that the parties shall appear to set a date for a change of plea or a

trial on October 17, 2019, at 9:30 a.m.

       IT IS SO ORDERED.



                                          ____s/Richard J. Arcara__________
                                          HONORABLE RICHARD J. ARCARA
                                          UNITED STATES DISTRICT COURT

Dated: October 15, 2019




                                               2
